It is with a profound sense of anticipation 
that I welcome Mr. Kerim’s assumption of the 
presidency of the General Assembly at its sixty-second 
session. In accepting the presidency, he succinctly 
outlined an exciting raison d’être for a modern, active 
and engaged United Nations, namely, a focus on 
multilateral cooperation to combat the challenges of 
globalization, climate change, terrorism, immigration 
and sustainable development. I have every confidence 
that, under his enlightened presidency, the General 
Assembly will fashion positive, tangible and creative 
solutions to those global challenges. 
 Our recent history has taught us that triumphalist, 
imperialist unilateralism is a consistent cause, but an 
infrequent solution, to the problems confronting 
today’s world. But it is at this moment, as the 
philosophy of unilateralist misadventure is in its death 
throes, that a modern, multilateral United Nations must 
seize the day, fill the vacuum and live up to the noble 
and immutable principles of its Charter. That modern 
and multilateral United Nations, under Mr. Kerim’s 
presidency, should never sacrifice principle for an 
ignoble practicality, but should instead be suffused 
with a fairness that views the world through the eyes 
not of imperial tsars, indifferent diplomats or apathetic 
agencies   to whom suffering is but a television event 
easily erased with the flick of a remote-control 
button   but through the eyes of the vast majority of 
the world’s citizens, who struggle daily for survival, 
who dodge bullets in their backyards, who coax a 
meagre living from parched and exhausted soils and 
who have been globalized to the brink of extinction. It 
is not idealistic or naive to assert that engaged, fair and 
genuinely concerned States working together can solve 
the seemingly intractable problems besetting our 
imperfect planet. Our problems are largely man-made; 
so too are the solutions. 
The recent focus by the United Nations on the 
issue of climate change and global warming is a 
welcome development. It is the prayer of humankind 
that this belated momentum has not come too late to 
reverse the damage already inflicted on our planet. 
After all, we are short-term caretakers of the Earth, and 
it is our sacred duty to preserve it for future 
generations. This is a great cause of our time, and we 
must not be timid or doubtful in the face of any great 
cause. 
 I would like to remind the General Assembly that, 
15 years ago, the 1992 United Nations Framework 
Convention on Climate Change recognized that global 
warming would have a special impact on small States, 
countries with low-lying coastal areas and countries 
with areas prone to natural disasters. In Saint Vincent 
and the Grenadines, for example, the overwhelming 
majority of our hard-won infrastructural developments, 
by way of geographic necessity, lie mere inches above 
sea level and perilously close to the coastline. Through 
absolutely no fault of our own, the physical 
manifestations of our emerging post-colonial State can 
be obliterated by inexorably rising sea levels.  
 The Caribbean’s vital banana industry, already 
buffeted by the winds of iniquitous globalization, has 
been repeatedly devastated in recent years by 
increasingly intense hurricanes, which have placed a 
hitherto dominant economic sector on veritable life 
support. In any event, the environmental damage 
caused in producing quality bananas for the European 
Community over the recent decades is ignored by those 
whose consumerist demands engender further 
environmental damage. 
 The solutions to the problem of climate change 
are multifaceted, but an indispensable component must 
be the adoption by the States parties to the United 
Nations Framework Convention on Climate Change of 
the climate change Adaptation Fund for 
environmentally challenged African, Asian, Caribbean, 
Latin American and Pacific States. The Fund would put 
flesh on the skeletal commitments of the Convention 
on Climate Change, which compelled developed 
countries to provide additional financial resources to 
assist developing countries that are particularly 
vulnerable to the adverse effects of global warming. 
The Fund should be a source both of disaster relief and 
of the technological and infrastructural support needed 
to adapt to climate change.  
 The developed States Members of the United 
Nations can no longer afford to view the increasingly 
frequent and intense natural disasters as individual 
events, capable of narrow prescriptive solutions and 
subject to the vagaries of donor fatigue. They must live 
up to their obligations, both legal and moral, to assist 
the developing world in dealing with challenges that 
were born in the smoke-belching factories and 
car-clogged highways of the polluters. 
 The quest for energy self-sufficiency and 
environmentally friendly energy consumption has led 
to a rush towards the production of ethanol in some 
countries. This, however, requires careful thought and 
sensible implementation. For example, the use of corn 
to produce ethanol is driving up the price worldwide of 
grain, beef, chicken and milk. The poor will suffer 
unless a prudently balanced approach is adopted. The 
United Nations has a vital role to play in that regard. 
 As a proud citizen of the Republic of Macedonia, 
the President is all too familiar with the terrors 
wrought by wars born of ethnic conflict. It is my 
earnest prayer that his personal experience will lend 
urgency to what has been the seemingly heartless 
neglect on the part of the United Nations, in practical 
terms, of the genocidal campaign being waged in 
Darfur. While recent developments   including the 
Security Council resolution 1769 (2007), authorizing 
the establishment of the African Union-United Nations 
Hybrid Operation in Darfur, and the recent 
appointments of Rodolphe Adada as the Joint African 
Union-United Nations Special Representative for 
Darfur and General Martin Luther Agwai as Force 
Commander   are somewhat encouraging, let us not 
delude ourselves: the force on the ground is still 
insufficient, its mandate is ambiguous and its emerging 
presence is years too late. For too long we have looked 
the other way. We in the United Nations have caused 
the world to wonder about the relative worth of a 
Sudanese or Rwandan life versus an Israeli, Chinese, 
American or European life. What is happening in 
Darfur is genocide. Let us call it what it is. The United 
Nations must remain committed to alleviating the 
suffering of the men, women and children of Darfur. 
 In the same vein, the Government and people of 
Saint Vincent and the Grenadines stand unequivocally 
with the people of Myanmar in their current struggle 
for democracy and life without tyranny. 
 The drama of war, the fight against global 
terrorism, insecurity and poverty, the struggle for 
reparation for the descendants of African slaves in the 
New World and the insidious impacts of climate 
change must continue to hold the collective attention of 
the General Assembly. But there are other eminently 
avoidable ills afflicting the developing world that also 
demand our focus. The Caribbean faces the worst 
epidemic of chronic non-communicable disease in the 
Americas. In 2004, the six leading causes of death in 
the Caribbean were heart disease, cancer, diabetes, 
stroke, injuries and hypertensive disease   each of 
which claimed more lives in the region than 
HIV/AIDS. 
 That looming health crisis, although largely self-
inflicted, has an obvious global component. 
Globalization has spawned a creeping cultural 
hegemony and homogeneity with a distinct mass-
consumption bias. Our home-grown Caribbean culture 
and our Caribbean civilization are being challenged 
and undermined by a shallow consumer ethic driven by 
multinational corporations whose sole interest is to 
create a standardized population of global purchasers. 
The explosion in media and information technology, 
for all its obvious benefits, has been an all-too-willing 
handmaiden to that cultural invasion. The 
homogenized, vapid and consumerist culture of the 
multinationals’ empire is exported worldwide, beamed 
directly to our computers, televisions, newspapers and 
cinema screens. It is devoid of context, yet rich in 
subtext. Its message, in a nutshell, is simple: our 
culture, our civilization, is better than yours. It is a 
subliminal message that too many of our people have 
unfortunately been accepting at a faster rate than the 
ability of our health care systems to adapt. Colonialist, 
imperialist, mindless and homogenizing globalization 
has wrought havoc. Its deleterious contemporary 
manifestations must be resolutely resisted.  
 The acceptance of a core of universal human 
values does not mean a submission to the consumerism 
of any empire. A quest by some to establish a global 
hegemony in everything will never be able to erase or 
subjugate the legitimacy of the particularity of 
civilizations, including our Caribbean civilization. In 
that context, the call for an alliance of civilizations has 
our support. It is likely to be more uplifting and 
enduring than a quest for dominance by one over the 
other. 
 The erosion of trade preferences at the 
multilateral level has brought with it new challenges to 
the small and vulnerable economies of the Caribbean, 
requiring Governments to engage in structural 
adjustments and fiscal calisthenics to keep our 
economies afloat. At the same time, the development 
deliverables that the Doha Round promised to our 
countries   which, like the Biblical manna, are 
urgently needed for our sustenance   have yet to 
materialize, owing to the floundering negotiations of 
that Round. Let us recall that the first and last of the 
Millennium Development Goals (MDGs) speak, 
respectively, to the eradication of poverty and to global 
partnership for development. But for small and 
vulnerable economies the attainment of those two goals 
will be significantly compromised if the multilateral 
trade rules and provisions are not sufficiently 
accommodating to the special needs of countries like 
ours. 
 Special and differential treatment for developing 
countries is vital to offset the potential losses that are 
occasioned by globalization and the liberalization of 
markets. That is why aid-for-trade and a mobilization 
of resources must be on the agenda of multilateral 
organizations, to be used as an instrument for 
economic growth and capacity-building in developing 
countries. The recent launch of the MDG call to action 
by British Prime Minister Gordon Brown is an 
initiative that my Government supports, and it may 
well act as a much-needed spur to get us back on track 
to achieving the MDGs by the target date of 2015. 
 Saint Vincent and the Grenadines yet again pleads 
with the United Nations to permit Taiwan to be 
accorded its rightful admission to the United Nations 
and its specialized agencies. Taiwan, a democratic and 
progressive country of 23 million people, remains a 
legitimate and vibrant political expression of the 
ancient and magnificent Chinese civilization. There is 
no adequate justification for the continued exclusion of 
Taiwan from participation in the numerous global 
exchanges in the United Nations and other 
international bodies. We urge Secretary-General Ban 
Ki-moon to accept and deal with Taiwan’s membership 
application in accordance with the Charter. Taiwan 
possesses all the attributes and qualifications for 
membership of the United Nations. Let it therefore be 
done. Furthermore, the United Nations must play its 
role in reducing tensions across the Taiwan Strait.  
Aggressive conduct must be restrained in a context 
where Taiwan is committed to peace and a 
comprehensive political dialogue. 
 I shall conclude as the Assembly President began, 
by urging swift and effective multilateral action to 
tackle the challenges of the modern world. As the 
Cuban poet and national hero José Martí once said, “It 
is a sin not to do what one is capable of doing”. By that 
measure, the sins of omission and commission of the 
United Nations are manifold and manifest, despite its 
successes. Our collective multilateral and principled 
penance must be measured even more by our actions 
from this day onward. We must therefore now act 
together on each of the world’s enduring challenges. 
Each nation and each person has a vital role to play. An 
arrogance born of triumphalism that seeks to exclude 
so many who look askance at an imperial agenda must 
cease. The master poet from Martinique, Aime Cesaire, 
addresses this issue well in his famous Cahier d’un 
retour au pays natal:  
 No race has a monopoly on beauty, on 
intelligence, on strength ... There is room for 
everyone at the convocation of conquests ... We 
know now that the sun turns around our Earth, 
lighting the parcel designated by our will alone ... 
[and that] every star falls from sky to Earth at our 
omnipotent command. 
